Kupferman and Steuer, JJ. (dissenting).
We dissent.
Plaintiff had for some time made it clear to all that she did not want her leg amputated. Responsible members of the hospital’s personnel were well aware of this at the time and made active, though unsuccessful, attempts to obtain consent. Moreover, there was no emergency—for though there was convincing testimony that the leg would have to be amputated at an *394early date, it was not contended that if the operation were not performed that day the plaintiff’s life was in danger. Consequently, performing the operation, to which the hospital knowingly lent its facilities, constituted an assault for which plaintiff would be entitled to at least nominal damage. However, it is our opinion that the award by verdict of $150,000 is not supported by the evidence. Plaintiff has already received by previous settlement the sum of $10,000 from the automobile tortfeasor, and $90,000 from the physicians who participated in the amputation. The hospital is, of course, not responsible for the original injuries, which eventuated in the amputation of the plaintiff’s leg without her consent. It is at best questionable whether plaintiff can prove that she suffered damages in excess of the sums already received for what, on the present record, is merely a premature amputation. However, we believe that we may not preclude her in that respect. We therefore vote to set aside the verdict as against the weight of the evidence and to order a new trial.
Stevens, P. J., and Nunez, J., concur with Eager, J. ; Kupferman and Steuer, JJ., dissent in opinion.
Judgment, Supreme Court, New York County, entered on June 23,1970, modified, on the law, to direct a recovery by the plaintiff against the defendant hospital of the nominal sum of $1 without costs to either party, and otherwise affirmed, without costs and without disbursements of this appeal.